NONPRECEDENTIAL DISPOSITION
                                       To be cited only in accordance 
                                          with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                                    For the Seventh Circuit
                                                    Chicago, Illinois  60604

                                                     Argued April 23, 2008
                                                     Decided June 13, 2008

                                                                  Before

                                           RICHARD D. CUDAHY, Circuit Judge

                                           JOHN L. COFFEY, Circuit Judge

                                           JOHN DANIEL TINDER, Circuit Judge

No. 07‐3548

UNITED STATES OF AMERICA,                                                  Appeal from the United States District Court
             Plaintiff‐Appellee,                                           for the Eastern District of Wisconsin.
                                                              
             v.                                                            No. 05‐CR‐159

CHRISTIAN ARANGURE‐GUZMAN,                                                 Charles N. Clevert, Jr.
     Defendant‐Appellant.                                                  Judge.

                                                              O R D E R

        A grand jury indicted Christian Arangure‐Guzman for conspiring to distribute 100
kilograms or more of marijuana.  See 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(B).  Before trial, he
moved to suppress incriminating statements that he made to officers at the time of his arrest
and the search of his home, arguing that they never gave him Miranda warnings.  The
magistrate judge, after a suppression hearing, found that the police had indeed read him his
rights, and that Arangure‐Guzman’s testimony that he had not received his rights was not
credible.  After the ruling, Arangure‐Guzman entered a plea of guilty.  At sentencing,
Arangure‐Guzman did not dispute that the district court’s finding that he had given false
testimony during the suppression hearing warranted an enhancement for obstruction of
No. 07‐3548                                                                           Page 2

justice, but he objected when the district court refused to give him a reduction for
acceptance of responsibility.  The district court sentenced him to 63 months of
imprisonment.  Arangure‐Guzman appeals, arguing that the court committed clear error
when it refused to give him a reduction for acceptance of responsibility.  We affirm because
there is no clear error in denying the reduction.

        In 2004 and 2005 Arangure‐Guzman stored large amounts of cash in his Milwaukee
home given to him by a marijuana distributor in San Diego.  Each time the distributor came
to Milwaukee, he gave Arangure‐Guzman between $40,000 and $50,000 in cash from drug
sales, and at the distributor’s direction, Arangure‐Guzman deposited the cash in local banks
in increments of less than $10,000.  On June 7, 2005, after federal agents received consent
from Arangure‐Guzman’s father to search the Milwaukee residence that he shared with his
son, the police seized $42,000 in cash.  During the search, Arangure‐Guzman provided a
statement to the agents acknowledging his role in depositing funds as part of the drug
conspiracy. 

        Following his indictment, Arangure‐Guzman moved to suppress that inculpatory
statement and the cash seized.  At the suppression hearing, Arangure‐Guzman testified that
he had not received his Miranda warnings and that neither he nor his father consented to the
search of their home.  His testimony was contradicted by the testimony of three DEA
agents: Jill Ceren, Jeremy Nissen, and Jeffery Stillings.  Agent Ceren testified that both
Arangure‐Guzman and his father consented to the agents’ search and that she informed
Arangure‐Guzman of his Miranda rights.  Stillings similarly testified that Arangure‐
Guzman’s father consented to the search.  Nissen testified that he observed Arangure‐
Guzman’s father make a hand motion inviting him into the house after Ceren and Stillings
obtained his consent to search.  Nissen also testified that he was present when Ceren
informed Arangure‐Guzman of his rights. 
  
        The magistrate judge found that Arangure‐Guzman’s father had consented to the
search and that Arangure‐Guzman had in fact received his Miranda warnings.  The
magistrate judge also made a specific finding that the officers’ testimony that Arangure‐
Guzman had received his Miranda warnings was “more credible” than Arangure‐Guzman’s
denial.  The magistrate judge also recommended that the trial judge deny the suppression
motion.

         The district court judge complied and after the motion was denied, Arangure‐
Guzman pleaded guilty.  The probation officer recommended a 2‐level increase for
obstruction of justice based on the finding that Arangure‐Guzman’s testimony was indeed
false.  See U.S.S.G. § 3C1.1 & n. 4(f).  Although Arangure‐Guzman did not object to that
upward adjustment, he argued that he was entitled to a 2‐level downward adjustment for
No. 07‐3548                                                                                 Page 3

acceptance of responsibility even though he had testified falsely, see U.S.S.G. § 3E1.1,
because he had pleaded guilty and never actively denied his role in the charged offenses.

       The sentencing judge denied Arangure‐Guzman’s request for the reduction and
applied the 2‐level enhancement for obstruction.  The court explained that Arangure‐
Guzman belatedly accepted responsibility with his plea in hopes of trying to “salvage
something in this case.”  The court added that a defendant who obstructs justice is
presumed to have failed to accept responsibility, and furthermore that the defendant failed
to rebut that presumption.  With a base offense level of 26, a 2‐level adjustment for
obstruction of justice, see U.S.S.G. § 3C1.1, and an offsetting 2‐level reduction in offense level
for participating in a “safety‐valve debriefing,” see 18 U.S.C. § 3553(f)(5); U.S.S.G. § 5C1.2,
the court calculated a total offense level of 26.  Applying the total offense level against
Arangure‐Guzman’s criminal history category of I, the court calculated a guidelines
imprisonment range of 63 to 78 months.  The court sentenced him to the bottom end of the
guideline range, 63 months’ imprisonment.  

        On appeal Arangure‐Guzman argues that he is entitled to an adjustment for
acceptance of responsibility because he never challenged the “voluntariness or veracity” of
the statement that he tried to suppress and furthermore he never denied his role in the
offense.  We review a district court’s acceptance‐of‐responsibility finding for clear error,
United States v. Otero, 495 F.3d 393, 400 (7th Cir. 2007), and give great deference to the
sentencing judge.  United States v. Gilbertson, 435 F.3d 790, 798‐99 (7th Cir. 2006) (“The
sentencing judge ‘is in a unique position to evaluate a defendant’s acceptance of
responsibility.’” (citing U.S.S.G. § 3E1.1, cmt. n.5)); see also United States v. Heubner, 356 F.3d
807, 812 (7th Cir. 2004) (“We afford this deference to the trial judge insofar as he has the best
opportunity to observe the verbal and nonverbal behavior of the witnesses focusing on the
subject’s reactions and responses to the interrogatories, their facial expressions, attitudes,
tone of voice, eye contact, posture, and body movements, as well as confused or nervous
speech patterns in contrast with merely looking at the cold pages of an appellate record”)
(internal quotation marks omitted and emphasis removed).  The burden is on the defendant
to show he is entitled to a reduction under § 3E1.1.  United State v. Gage, 183 F.3d 711, 717
(7th Cir. 1999). 

        Under the guidelines, a defendant is allowed a two‐level decrease “if the defendant
clearly demonstrates acceptance of responsibility for his offense.”  U.S.S.G. § 3E1.1. 
Although a court may give both an acceptance‐of‐responsibility reduction under
section 3E.1.1 and an increase under section 3C1.1 for obstructing justice, see, e.g., United
States v. Araout, 431 F.3d 994, 998 (7th Cir. 2005), “[c]onduct resulting in an adjustment
under § 3C1.1 [for obstructing justice] .  .  . ordinarily indicates that the defendant has not
accepted responsibility for his criminal conduct,”  § 3E1.1, cmt. n.4.  Only in “extraordinary
No. 07‐3548                                                                                    Page 4

cases” should a court make adjustments under both sections of the guidelines.  § 3E1.1, cmt.
n.4; see also United States v. Shearer, 479 F.3d 478, 485 n.1 (7th Cir. 2007) (noting that
reduction for acceptance of responsibility would generally be “improper” when the
defendant received an enhancement for obstruction of justice).

        Arangure‐Guzman argues that his case is “extraordinary” because when he falsely
stated that he did not receive his Miranda warnings, he was not refusing to accept
responsibility for his crime; rather, he was merely asserting a non‐frivolous, technical
defense to his crime.  Relying on United States v. Purchess, 107 F.3d 1261, 1266‐67 (7th Cir.
1997), Arangure‐Guzman contends that he may do so without jeopardizing his eligibility for
a 2‐level decrease for acceptance of responsibility.  But Purchess merely permits a defendant
to challenge “a legal conclusion drawn from facts the defendant admits.”  Id. at 1267.  A
defendant’s denial of historical fact is different because the defendant himself knows
whether his denial is false.  A defendant who seeks to avoid conviction by falsely testifying
that he did not receive Miranda warnings is not accepting responsibility for his acts.  He is
trying to evade responsibility.

        Based on the great amount of deference granted to the district court, we rarely
reverse a district court’s refusal to award acceptance‐of‐responsibility points, even when we
have not found obstruction of justice.  The rare reversal usually occurs only when the
district court made a flawed legal ruling or factual finding independent of the defendant’s
testimony.  See, e.g., United States v. Eschman, 227 F.3d 886, 891‐92 (7th Cir. 2000) (remanded
where district court denied defendant acceptance‐of‐responsibility points based on
erroneous calculation of drug quantity); United States v. Chevalier, 1 F.3d 581, 588‐89 (7th Cir.
1993) (remanded where district court had not considered defendant’s voluntary restitution
payments when considering acceptance of responsibility). 

        What is more, where a defendant has received a proper enhancement for obstruction
of justice, as here, we have never reversed a district court’s refusal to deny acceptance of
responsibility.  See, e.g., United State v. Boyle, 484 F.3d 943, 944 (7th Cir. 2007); United States v.
Warren, 454 F.3d 752, 763 (7th Cir. 2006); United State v. Davis, 442 F.3d 1003, 1009 (7th Cir.
2006).  From our research, we are aware of only once case where we have reversed a denial
of acceptance of responsibility even though the district court had enhanced the guideline
calculation for obstruction of justice, but that was because we reversed the obstruction
finding on appeal.  See United States v. Carroll, 346 F.3d 744, 750 (7th Cir. 2003).  In Carroll,
because the district court had improperly found obstruction of justice, we explained that
“without the anchor of a valid obstruction of justice finding, the [district] court’s alternative
reasons for finding that the defendant did not accept responsibility simply do not withstand
the swell of cooperation [the defendant] provided in good faith to the United States during
the proffer sessions.”  Id.
No. 07‐3548                                                                              Page 5

        Here, we have the “anchor” of a valid obstruction of justice finding to justify the
district court’s refusal to grant a reduction under section 3E1.1.  Furthermore, not only did
the district court find that Arangure‐Guzman falsely testified during his suppression
hearing, it also determined that he had waited until the last minute to plead guilty and
cooperated with the government only to “salvage” his case.   Such a reason for delaying a
plea of guilty casts serious doubt on whether Arangure‐Guzman has the “sincere remorse”
essential to accepting responsibility.  United States v. Hammick, 36 F.3d 594, 600 (7th Cir.
1994).

       Because the district court did not clearly err in refusing to grant a reduction for
acceptance of responsibility, we AFFIRM the judgment.